MEMORANDUM **
The motion for summary affirmance of this appeal is granted because the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard); see also Jacobsen v. Filler, 790 F.2d 1362, 1366-67 (9th Cir. 1986) (holding that the district court was not required to give notice of Federal Rules of Civil Procedure Rule 56’s evidentiary standards to a non-incarcerated pro se litigant).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.